Citation Nr: 0313839	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-18 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to December 2, 
2002.  

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from December 2, 2002.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the RO which 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective from October 15, 1998, the date of 
receipt of claim.  A personal hearing at the RO was held in 
January 2000.  By rating action in February 2003, the RO 
assigned an increased rating to 70 percent, effective from 
December 2, 2002.  

In light of the assignment of different evaluations for 
various periods from the initial grant of service connection, 
the Board has recharacterized the issues on the first page of 
this decision to reflect the appropriate adjudicatory 
considerations of the veteran's appeal.  

By rating action in August 2002, the veteran was assigned a 
total rating for compensation purpose based on individual 
unemployability due to his service-connected disabilities.  
In a statement received in February 2003, the representative 
requested that the individual unemployability rating be made 
permanent based on his PTSD.  This matter is referred to the 
RO for appropriate disposition.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for PTSD was granted by rating action 
in July 1999, and a 30 percent evaluation was assigned, 
effective from October 15, 1998.  

3.  Prior to May 21, 2001, the veteran's symptoms for PTSD 
more nearly approximated the degree of occupational and 
social impairment contemplated by a 30 percent schedular 
rating.  

4.  From May 21, 2001, the veteran's symptoms for PTSD more 
nearly approximated the degree of occupational and social 
impairment contemplated by a 70 percent schedular rating and 
no higher.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD prior to May 21, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, 
including Diagnostic Codes 9411-9440 (2002).  

2.  The criteria for an increased rating to 70 percent and no 
higher, for PTSD from May 21, 2001, are met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, including 
Diagnostic Codes 9411-9440 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The veteran was notified of the VCAA 
by letter dated in October 2001.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
discussions as contained in the July 1999 rating action, the 
September 1999 statement of the case (SOC), and the March 
2000, November 2002, and February 2003 supplemental 
statements of the case (SSOC) have provided the veteran with 
sufficient information regarding the applicable criteria for 
rating his disability, what evidence had been obtained, and 
why this evidence was insufficient to warrant the assignment 
of a higher evaluation for PTSD.  Furthermore, correspondence 
sent to the veteran in October 2001 and January 2003, 
provided the veteran with the specifics regarding VCAA and 
its' application in his case.

The Board finds that the veteran has been provided with 
sufficient information to understand the evidence required to 
prevail in his claim for a higher rating, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  The veteran also testified at a personal 
hearing at the RO in January 2000, and has adequate 
representation by a service organization with knowledge of 
the VA benefits system.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision of the 
appeal have been accomplished.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to his claim for 
increased rating.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issues as shown on the first page of this 
decision.  

Factual Background

During a September 1998 VA psychological evaluation, the 
veteran reported symptoms of PTSD: nightmares of Vietnam 
several times a week, breaking out in a sweat and racing 
heart when reminded of Vietnam, avoidance behavior, loss of 
interest in usual activities, restricted affect, 
hyperarousal, sleep difficulty, frequent anger without 
violent behavior, hypervigilance, and concentration problems.  
The veteran underwent a battery of psychological tests to 
determine if PTSD was present.  The assessment included PTSD 
and major depressive disorder.  His Global Assessment of 
Functioning (GAF) scale score was 51.  

By rating action in July 1999, service connection was 
established for PTSD and a 30 percent evaluation was 
assigned, effective from October 15, 1998, the date of 
receipt of claim.  The veteran disagreed with the 30 percent 
evaluation assigned giving rise to the current appeal.  

Medical records from the Tarboro Clinic show treatment for 
various medical problems, including alcohol and substance 
abuse, from September 1997 to August 1999.  Other than a 
history of PTSD, the records do not include any specific 
findings pertaining to the veteran's PTSD.  

At a personal hearing at the RO in January 2000, the veteran 
testified to the following symptoms of PTSD: depression on a 
daily basis, angry outburst, isolation, nightmares, night 
sweats, and panic attacks.  He said that he worked at a 
manufacturing plant for 23 years and got along well with his 
co-workers and supervisors.  After the plant closed, he went 
to work for a cable company, but became to disabled to work 
due to back and shoulder disabilities.  Except for the 1998 
VA psychological evaluation, he denied any recent treatment 
for his PTSD.  

Private medical records from the Edgecombe/Nash Mental Health 
Center show that the veteran was treated for depression and 
alcohol abuse from January 1999 to January 2000.  In February 
1999,  a history of nightmares which were less intense than 
in the past, restless sleep, some crying spells, guilt, and 
low energy level were reported.  The veteran denied any 
auditory or visual hallucinations or delusions.  His appetite 
was good and he denied any problems with anxiety.  There was 
no evidence of any psychotic features.  On mental status 
examination, his mood was dysthymic and his affect 
restricted.  His speech was normal in rate and volume, and 
there were no flight of ideas or suicidal or homicidal 
ideations.  The diagnoses included alcohol dependence, 
alcohol induced mood disorder, and PTSD.  

VA medical records dated from January to October 2001 show 
treatment for various maladies, including psychiatric 
problems.  A report dated May 21, 2001 showed that the 
veteran was admitted for exacerbation of PTSD symptoms after 
binge drinking.  He was admitted to the acute psychiatric 
ward for stabilization and was started on Librium.  The 
diagnoses include PTSD, alcohol dependence with depressed 
mood, and poly substance abuse in remission.  The GAF score 
was 40.  On May 25, he was doing better with no complaints.  
His mood and sleep were improved and he was compliant with 
his medications.  The diagnosis was unchanged and the GAF 
score was 50.  The veteran was discharged on May 30, 2001, 
and was referred for follow-up at a mental health clinic.  

When seen at a VA outpatient clinic in June 2001, the veteran 
reported that his medication helped some with his sleep and 
mood, but made him groggy the next morning.  He remembered 
less nightmares but reported that his wife said he was still 
flailing and yelling out in his sleep.  The assessment 
included PTSD, depression and polysubstance abuse, in 
remission for 1 month.  The GAF score was 40.  Similar 
findings were noted on an outpatient report in August and 
September 2001.  The veteran reported that he was still 
flailing and yelling in his sleep, but that he didn't 
remember his nightmares unless his wife woke him from during 
his dreams.  The veteran had been abstinent from alcohol and 
drug use for 3 months.  The diagnoses and GAF score was 
unchanged.  

Similar findings were noted on a VA outpatient report in 
February 2002.  The veteran was abstinent from alcohol and 
drug use for 5 months.  The diagnoses included PTSD, 
depression, and polysubstance abuse in remission.  The GAF 
score was 40.  

On VA psychiatric examination in May 2002, the veteran 
reported that some days were worse than others; more so since 
he was unable to work.  His symptoms included the following: 
interrupted sleep with nightmares two or three times a week, 
intrusive thoughts, feeling anxious, startled response, 
feeling uncomfortable in crowds, increased isolation, crying 
spells, and decreased interest and energy level.  On 
examination, he was casually dressed.  His mood was somewhat 
tense, but friendly, and his affect was appropriate.  He had 
nightmares and intrusive thoughts, but no homicidal or 
suicidal ideation.  There were no delusions, hallucinations, 
ideas of reference or suspiciousness.  He was well oriented, 
and his memory was good.  His insight, judgment, and 
intellectual capacity appeared to be adequate.  The diagnoses 
included PTSD and depressive disorder, not otherwise 
specified.  The GAF score was 45.  The examiner noted that 
the veteran had a long history of depression and that his 
recent physical disabilities had compounded his depressive 
illness.  Therefore, he could not ascribe a specific degree 
of impairment for either diagnosis independent of the other 
with any medical certainty without resorting to speculation.  

A VA outpatient report dated in December 2002 indicated that 
the veteran was abstinent from alcohol and drug use for over 
1 1/2 years.  He attended church and AA on occasion, and went 
to some group meetings with other veterans.  On examination, 
he was cooperative and his speech was short and directed.  
His mood was down and his affect was constricted.  He was 
well oriented and there were no overt psychotic symptoms or 
any suicidal ideations, intentions, or plans.  The diagnosis 
was unchanged and the GAF score was 38.  His medications 
included Nefazodone 400 mg., four times a day.  



Increased Ratings - In General

The issues on appeal arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

The regulations pertaining to rating psychiatric disabilities 
are found in 38 C.F.R. § 4.130, Codes 9411-9440 (2002) and 
are set forth, in pertinent part, as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name................................. 100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective relationships                                           
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30
38 C.F.R. § 4.130 (2002).

Analysis

Rating in Excess of 30 percent from October 15, 1998 to May 
21, 1999

The evidentiary record shows that the veteran was gainfully 
employed for many years prior to a debilitating back injury 
in 1998 and shoulder problems in 1999.  While he reported 
feelings of depression, anger, sadness, and nightmares when 
evaluated for the PTSD program in September 1998, he was 
employed full-time and reported that he worked excessively.  
In January 1999, he was admitted to a private medical 
facility after overdosing on blood pressure medication while 
intoxicated.  At that time, he admitted to a history of drug 
and alcohol abuse for many years and requested enrollment in 
an AA program.  The veteran spoke briefly about his 
experiences in Vietnam, but did not discuss any PTSD 
symptoms.  

When evaluated for the substance abuse program in February 
1999, he reported occasional nightmares which were less 
intense than in the past.  He had restless sleep, some crying 
spells, some feelings of guilt, and low energy level, but 
denied any psychotic symptoms or problems with anxiety.  On 
mental status examination, his mood was dysthymic and his 
affect restricted.  There were no flight of ideas, or 
suicidal or homicidal ideations.  The impression included 
alcohol dependence, alcohol induced mood disorder, and PTSD.  
Follow-up records in April 1999 show that he was doing well 
and feeling better.  He had a positive outlook and was 
attending NA/AA meetings regularly and seeing a mental health 
specialist every couple of months.  An August 1999 progress 
noted indicated that he was sober for several months and was 
doing much better.  

On May 21, 2001, the veteran was admitted to a VA medical 
facility after binge drinking and becoming belligerent.  He 
was crawling in ditches as a result of flashbacks and was 
brought to the mental health clinic by the local sheriff.  

The medical evidence reflects that the veteran's 
manifestations of PTSD prior to May 21, 2001, consisted 
primarily of some sleep difficulties, nightmares, and 
depression.  The evidentiary record shows that he was 
maintaining good hygiene; that he was able to maintain 
activities of daily living; and that he was oriented for 
time, place and person prior to May 21, 2001.  

After reviewing the evidence of record, the Board concludes 
that the veteran's psychiatric disability picture does not 
warrant a rating higher than 30 percent prior to May 21, 
1999.  The evidence does not support a finding that, prior to 
May 21, 1999, the veteran had reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The clinical findings do not show the 
frequency, severity, or duration of psychiatric symptoms 
necessary for a rating of 50 percent or higher under the 
criteria cited above.  The material question at issue is 
whether the veteran has sufficient occupational and social 
impairment to disrupt his performance of occupational tasks 
to the extent set forth in the rating criteria described 
above for a higher evaluation of 50 percent or greater.  38 
C.F.R. § 4.130 (2002).  Hence, from the date of the initial 
grant of the award of service connection for PTSD in October 
1998, to May 21, 2001, a 30 percent rating for PTSD is 
entirely appropriate.  

May 21, 1999 to the Present

The record shows that the veteran was hospitalized with 
symptoms of increased nightmares and flashbacks with restless 
sleep after binge drinking for several days in May 2001.  He 
had been abstinent from alcohol and drug use for about a year 
prior to this, and admitted that he had not been compliant 
with his medications.  After detoxification, he was enrolled 
in AA and PTSD programs with some improvement.  Subsequent 
outpatient reports from June 2001 to February 2002 show 
continued problems with nightmares, depressed mood, and 
constricted affect.  However, he was well oriented and there 
were no overt psychotic symptoms.  The GAF scores assigned 
during this period was 40.  A VA examination in May 2002 
showed that he was alert, cooperative, and casually dressed.  
His mood was a bit tense, but friendly, and his affect was 
appropriate.  He was well oriented, his memory was good, and 
his insight and judgment were adequate.  The diagnoses 
included PTSD and depressive disorder, not otherwise 
specified.  The examiner noted that the veteran's physical 
disabilities had compounded his depressive illness.  He 
assigned a GAF score of 45, but indicated that he could not 
ascribe the degree of impairment to PTSD alone.  The findings 
on a subsequent outpatient report in December 2002 was not 
materially different from those noted on the progress notes 
beginning in June 2001.  The veteran was abstinent from drug 
and alcohol use for over a year and a half, but continued to 
experience nightmares and depression.  The diagnoses and GAF 
score was unchanged.  

Overall, the Board finds that a 70 percent rating from May 
21, 2001 to the present is in keeping with the disability 
picture for the degree of impairment shown, and the 
impairment is not shown to more closely approximate the 
criteria for a 100 percent schedular rating.  The veteran did 
not demonstrate the severity of symptoms required for this 
rating at any time during the pendency of this appeal.  There 
was no gross impairment in thought processes or 
communication, or persistent delusions or hallucinations.  
During the relevant time period, the veteran was described as 
well oriented, and his thoughts did not evidence a psychotic 
process.  He denied any current plans of suicide or homicide, 
and he was able to maintain personal hygiene.  There was no 
gross repudiation of reality or profound retreat from mature 
behavior.  In short, the totality of the findings from May 
21, 2001 show a severity of symptoms sufficient to warrant a 
70 percent evaluation, but were not of such severity required 
for a 100 percent schedular rating.  

The Board is cognizant of the GAF scores of 40 and 45 
assigned during this period.  The GAF score is an indicator 
of the examiner's assessment of the individual's overall 
functioning.  A score between 31 and 40 contemplates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score between 41 and 50 
contemplates a level of impairment of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  

However, the Board is not required to assign a rating based 
merely on such score.  In the Board's opinion, the clinical 
findings do not support a finding that the veteran has total 
social and occupational functioning based on his service-
connected PTSD, alone.  As indicated above, the veteran does 
not demonstrate total occupational and social impairment with 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Accordingly, the Board concludes that the GAF scores assigned 
during this period do not reflect the actual degree of 
impairment due to PTSD alone, based on the criteria in DSM-
IV.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
from May 21, 2001 to the present, more closely approximates 
the criteria for a 70 percent schedular rating, but no 
higher.  


ORDER

An evaluation in excess of 30 prior to May 21, 2001 for PTSD 
is denied.  

An increased schedular rating to 70 percent and no higher, 
for PTSD from May 21, 2001 is granted, subject to VA laws and 
regulation concerning payment of monetary benefits.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

